DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-11, 13-15, and 17-23 and the cancellation of claims 12 and 16 filed September 15, 2022.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1, 2, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US 8689594) in view of Joerg (DE 29621441 U1).

6.	In regards to claim 1, Yanar et al. discloses a motorized deadbolt cylinder assembly comprising: a housing 3, 4, 6, 7 having a generally cylindrical side wall (side wall at the indicator line for reference character 6, Figure 1), a generally planar outer end wall (see Figure 1 below) disposed at a first end of said generally cylindrical side wall and a generally planar inner end wall (wall created by portion 4 of the housing, Figure 1) disposed at a second end of said generally cylindrical side wall opposite to the first end; a motor 5 disposed within said housing, said motor having a drive shaft (inherent drive shaft connected to the first gear shown in Figure 1 below); a cam 1 arranged on the generally planar inner end wall (arranged on generally planar inner end wall via component 2, Figure 1) and arranged such that at least a portion thereof is disposed outside of said housing (Figure 1); and a gear train 11 operably connected between the drive shaft of said motor and said cam such that rotation of the drive shaft of said motor causes rotation of said cam, and such that said cam rotates with an increase in mechanical advantage as compared to rotation of the drive shaft of said motor (Col. 3, lines 12-42).  Yanar et al. further discloses that said housing further comprises an attachment section (end portion of section 6 of the housing connected to section 3 housing, Figure 1) adapted to be attached to a mortise lock body (adapted to be attached to an inherent mortise lock body in which the conventional existing lock cylinder is replaced with the motorized deadbolt lock cylinder assembly of Yanar et al, Col. 1, line 5 – Col. 2, line 12).  Yanar et al. also discloses a generally planar cam 1 which is disposed to be generally parallel to said generally planar inner end wall (Figure 1), such that the generally planar cam rotates in a plane that is generally parallel to said generally planar inner end wall (Figure 1).
Yanar et al. discloses that the assembly is adapted to be used with an existing mortise lock on a door, with the door knob portion 7 of the housing being disposed externally to the door for operation by a user, but fails to specify that the cam is disposed on a centerline of the door with the housing being completely disposed to one side of the centerline of the door.  Joerg teaches a motorized deadbolt cylinder assembly (Figure 2) that is adapted to cooperate with a mortise lock body 13, 15 (Figure 1) such that a cam 2 is disposed on a centerline of a door 18 (see Figure 1 below, with the cam located within the door to cooperate with the deadbolt 17 that is located on the centerline of the door) with a housing 5 being completely disposed to one side of the centerline of the door (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the motorized deadbolt cylinder assembly of Yanar et al. relative to a centerline of a door, such that the cam of the assembly is properly located to actuate or cooperate with a deadbolt.



    PNG
    media_image1.png
    842
    1165
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1008
    707
    media_image2.png
    Greyscale

7.	In regards to claim 2, Yanar et al. discloses that said generally cylindrical side wall has a longitudinal axis (see Figure 1 on Page 5 of the current Office Action), wherein the drive shaft of said motor has a longitudinal axis (see Figure 1 on Page 5 of the current Office Action), and wherein the longitudinal axis of said generally cylindrical side wall and the longitudinal axis of the drive shaft of said motor are parallel (see Figure 1 on Page 5 of the current Office Action).
8.	In regards to claim 5, although Yanar et al. does not specifically disclose the longitudinal length of the generally cylindrical side wall is less than about 1.5 inches, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify the longitudinal length be less than about 1.5 inches, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.
9.	In regards to claim 6, Yanar et al. discloses that the said motor comprises a direct current motor (Col. 3, lines 20 and 21).
10.	In regards to claim 7, Yanar et al. discloses that said gear train is formed as a unit as part of the direct current motor (the gear train and motor cooperate as a unit, Figure 1).
11.	In regards to claim 8, Yanar et al. discloses that said gear train comprises a plurality of gears (Figure 1) disposed between said generally planar outer end wall and said generally planar inner end wall (Figure 1).
12.	In regards to claim 9, Yanar et al. discloses that each of the plurality of gears rotates about an axis extending between, and arranged generally perpendicular to, said generally planar outer end wall and said generally planar inner end wall (Figure 1).
13.	In regards to claim 10, Yanar et al. discloses that said plurality of gears comprises: a first gear (see Figure 1 on Page 5 of the current Office Action) which is driven by the drive shaft of said motor; a second gear (see Figure 1 on Page 5 of the current Office Action) comprising a larger diameter section and a smaller diameter section, the larger diameter section being driven by the first gear (see Figure 1 on Page 5 of the current Office Action); and a third gear (see Figure 1 on Page 5 of the current Office Action) driven by the smaller diameter section of said second gear, said third gear driving said cam (see Figure 1 on Page 5 of the current Office Action).
14.	In regards to claim 11, Yanar et al. discloses a rotatable shaft (see Figure 1 on Page 5 of current Office Action) extending through said generally planar inner end wall, a first portion of said rotatable shaft being affixed to said third gear, and a second portion of said rotatable shaft being affixed to said cam (affixed to the cam via the structure of components 2 and 3, Figure 1).
15.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US 8689594) in view of Joerg (DE 29621441 U1) as applied to claim 1, 2, and 5-11 above, and further in view of Wayne (US-5884512).  Yanar et al. fails to disclose that the cam is clover shaped.  Wayne teaches a cylinder lock utilizing various shaped cams, such as a clover shaped cam (Figure 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the cam of Yanar et al. to be in the shape of a clover, since a change in the shape of a prior art device is a design consideration within the skill of the art.
16.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US 8689594) in view of Joerg (DE 29621441 U1) as applied to claim 1, 2, and 5-11 above, and further in view of Balzano et al. (US-3748878).  Yanar et al. discloses the assembly according to claim 1 above, with the generally cylindrical side wall having an outer surface (surface at the end of the indicator line for reference character 6, Figure 1), but fails to disclose that the attachment section of said housing comprises male threads disposed on the outer surface of said generally cylindrical side wall, with the male threads being adapted to cooperate with female threads disposed on the mortise lock body.  Balzano et al. teaches a motorized deadbolt cylinder assembly 10 having a housing 11 with a generally cylindrical side wall (circumferential wall at the indicator line for reference character 11, Figure 2) including an outer surface on which male threads 14 are disposed (Figures 1 and 2), such that the male threads are adapted to cooperate with female threads 15 disposed on a mortise lock body 16.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include male threads on the outer surface of the generally cylindrical wall of the housing to cooperate with female threads on the mortise lock body so as to aid in mounting the housing to the mortise lock body.
17.	Claim(s) 14, 15, 17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US-8689594) in view of Balzano et al. (US-3748878).
18.	In regards to claim 14, Yanar et al. discloses a motorized deadbolt cylinder assembly adapted to replace an existing lock cylinder mounted to a mortise lock body adapted to be attached to an inherent mortise lock body in which the conventional existing lock cylinder is replaced with the motorized deadbolt lock cylinder assembly of Yanar et al, Col. 1, line 5 – Col. 2, line 12), the motorized deadbolt cylinder assembly comprising: a deadbolt cylinder housing 3, 4, 6, 7 having a generally cylindrical side wall (side wall at the indicator line for reference character 6, Figure 1), a generally planar outer end wall (see Figure 1 on Page 5 of the current Office Action) disposed at a first end of said generally cylindrical side wall and a generally planar inner end wall (wall created by portion 4 of the housing, Figure 1) disposed at a second end of said generally cylindrical side wall opposite to the first end; a motor 5 disposed within said deadbolt cylinder housing, said motor having a drive shaft (inherent drive shaft connected to the first gear shown in Figure 1 on Page 5 of the current Office Action); a cam 1 arranged on the generally planar inner end wall and arranged such that at least a portion thereof is disposed outside of said deadbolt cylinder housing (Figure 1); a gear train 11 operably connected between the drive shaft of said motor and said cam such that rotation of the drive shaft of said motor causes rotation of said cam, and such that said cam rotates with an increase in mechanical advantage as compared to rotation of the drive shaft of said motor (Col. 3, lines 12-42), wherein the at least a portion of said cam disposed outside of said deadbolt cylinder housing cooperates with deadbolt components of the mortise lock body upon rotation of said cam (the cylinder lock cooperates with deadbolt components as is known in the art and inherent from Col. 1, lines 5-12 and Col. 3, lines 12-42).  Yanar et al. fails to specify that the mortise lock body includes an opening formed therein through which the deadbolt components are accessible, with the mortise lock body defining a generally planar centerline, wherein the opening is generally perpendicular to the generally planar centerline, and that said cam and said deadbolt cylinder housing are arranged such that said cam is disposed on the generally planar centerline of said mortise lock body and said deadbolt cylinder housing is completely disposed to one side of the generally planar centerline of said mortise lock body.  Balzano et al. teaches a motorized mortise lock assembly comprising a mortise lock body 16 having deadbolt components (at least component 18, Figure 1) disposed therein (Col. 1, lines 3-30) and having an opening (opening with threads 15, Figure 1) formed therein through which the deadbolt components are accessible (Figure 1), said mortise lock body defining a generally planar centerline (see Figure 1 below), wherein the opening is generally perpendicular to the generally planar centerline (Figure 1), and a deadbolt cylinder housing 11 having a generally cylindrical side wall (circumferential side wall at the indicator line for reference character 11, Figure 2) and a cam 13, wherein the cam and the deadbolt cylinder housing are arranged such that said cam is disposed on the generally planar centerline of the mortise lock body and the deadbolt cylinder housing is completely disposed to one side of the generally planar centerline of the mortise lock body (the cam is located on the generally planar centerline so as to cooperate with the deadbolt components as is known in the art, and the deadbolt cylinder housing is completely disposed to the left side of the generally planar centerline, Figure 1).  Balzano et al. further teaches that said generally cylindrical side wall has male threads 14 formed on an outer surface thereof (Figures 1 and 2), wherein the opening formed in the mortise lock body has female threads 15 formed therein, and wherein the deadbolt cylinder housing is attached to the mortise lock body by way of the male and female threads (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify the components and structure of the mortise lock body, since it is known in the art, as taught by Balzano et al., to utilize a motorized lock cylinder to replace a conventional lock cylinder in a mortise lock.

    PNG
    media_image3.png
    597
    581
    media_image3.png
    Greyscale

19.	In regards to claim 15, Yanar et al. discloses that the generally cylindrical side wall has a longitudinal length (Figure 1).  Although Yanar et al. does not specifically disclose the longitudinal length of the generally cylindrical side wall is less than about 1.5 inches, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify the longitudinal length be less than about 1.5 inches, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.


20.	In regards to claim 17, Yanar et al. discloses that said generally cylindrical side wall has a longitudinal axis (see Figure 1 on Page 5 of the current Office Action), wherein the drive shaft of said motor has a longitudinal axis (see Figure 1 on Page 5 of the current Office Action), and wherein the longitudinal axis of said generally cylindrical side wall and the longitudinal axis of the drive shaft of said motor are parallel (see Figure 1 on Page 5 of the current Office Action).
21.	In regards to claim 20, Yanar et al. discloses that said gear train comprises a plurality of gears (Figure 1) disposed between said generally planar outer end wall and said generally planar inner end wall (Figure 1).
22.	In regards to claim 21, Yanar et al. discloses that each of the plurality of gears rotates about an axis extending between, and arranged generally perpendicular to, said generally planar outer end wall and said generally planar inner end wall (Figure 1).
23.	In regards to claim 22, Yanar et al. discloses that said plurality of gears comprises: a first gear (see Figure 1 on Page 5 of the current Office Action) which is driven by the drive shaft of said motor; a second gear (see Figure 1 on Page 5 of the current Office Action) comprising a larger diameter section and a smaller diameter section, the larger diameter section being driven by the first gear (see Figure 1 on Page 5 of the current Office Action); and a third gear (see Figure 1 on Page 5 of the current Office Action) driven by the smaller diameter section of said second gear, said third gear driving said cam (see Figure 1 on Page 5 of the current Office Action).
24.	In regards to claim 23, Yanar et al. discloses a rotatable shaft (see Figure 1 on Page 5 of current Office Action) extending through said generally planar inner end wall, a first portion of said rotatable shaft being affixed to said third gear, and a second portion of said rotatable shaft being affixed to said cam (affixed to the cam via the structure of components 2 and 3, Figure 1).
25.	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US-8689594) in view of Balzano et al. (US-3748878) as applied to claims 14, 15, 17, and 20-23 above, and further in view of Wayne (US-5884512).  Yanar et al. discloses a generally planar cam 1 which is disposed to be generally parallel to said generally planar inner end wall (Figure 1), such that the generally planar cam rotates in a plane that is generally parallel to said generally planar inner end wall (Figure 1), but fails to disclose that the cam is clover shaped.  Wayne teaches a cylinder lock utilizing various shaped cams, such as a clover shaped cam (Figure 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the cam of Yanar et al. to be in the shape of a clover, since a change in the shape of a prior art device is a design consideration within the skill of the art.
Response to Arguments
26.	Applicant's arguments filed September 15, 2022 regarding the Joerg and Balzano et al. references have been fully considered but they are not persuasive. In regards to the combination of the Yanar et al. reference with the Joerg reference, Joerg teaches a motorized deadbolt cylinder assembly (Figure 2) that is adapted to cooperate with a mortise lock body 13, 15 (Figure 1) with the cam of the cylinder assembly located on the centerline of the door.  Yanar et al. discloses a motorized deadbolt cylinder capable of cooperating with a mortise lock (Col. 1, line 5 – Col. 2, line 12), and therefore, the motorized deadbolt cylinder assembly of Yanar et al. is capable of being located relative to the mortise lock body of the mortise lock such that the cam of the cylinder assembly located on the centerline of the door, as taught by Joerg.  In regards to the combination of the Yanar et al. reference with the Balzano et al. reference, Balzano et al. teaches a motorized mortise lock cylinder assembly cooperating with a mortise lock body 16, with the generally cylindrical ide wall having male threads to cooperate with female threads on the mortise lock body.  Yanar et al. discloses a motorized deadbolt cylinder assembly capable of cooperating with a mortise lock (Col. 1, line 5 – Col. 2, line 12), and therefore, the motorized deadbolt cylinder assembly of Yanar et al. is capable of including attachment means, such as the threads, to cooperating with a mortise lock body as taught by Balzano et al.  The use of the motorized deadbolt cylinder assembly of Yanar et al. with a mortise lock body, as disclosed by Yanar et al. and as taught by Joerg and Balzano et al., would yield the predictable result of the motorized deadbolt cylinder assembly controlling a component of the mortise lock body, such as a deadbolt.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, as set forth above, Yanar et al. discloses that the motorized deadbolt cylinder assembly is capable of being used with a mortise lock, and Joerg and Balzano et al. both teach the use of a motorized deadbolt cylinder lock with a mortise lock body and having the orientation and attachment features required by the claims.  Therefore, the claim limitations are met.
27.	The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
28.	Applicant’s amendments to the claims prompted the new rejections under 35 U.S.C. 103 set forth in the current Office Action.
Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 19, 2022